Citation Nr: 0945223	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-36 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left great toenail, including as secondary to service-
connected disorder of the right great toenail.

2.  Entitlement to an initial disability rating in excess 
of 10 percent for the service-connected disorder of the 
right great toenail.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1973.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from November 2003 and January 2004 rating 
decisions by the RO.  

In its November 2003 decision, the RO granted the Veteran's 
claim of entitlement to service connection for a history of 
an ingrown right great toe nail, status post nail removal.  
The RO assigned a noncompensable rating, effective August 
25, 2003.  The Veteran disagreed with that rating, and this 
appeal ensued.  By a rating action in September 2004, the 
RO raised that rating to 10 percent but retained the 
assigned effective date.  However, because that rating did 
not constitute a full grant of the benefits sought, that 
issue remained on appeal.

In its January 2004 decision, the Board denied the 
Veteran's claim of entitlement to service connection for a 
left great toenail disorder.  The Veteran also perfected an 
appeal with respect to that decision, and it was added to 
the current appeal.

On VA Form 9, received in June 2007 subsequent to the 
perfection of the foregoing appeals, the Veteran reported 
that he was only appealing the decision with respect to the 
claim for a increased rating for the service-connected 
disorder of the right great toenail.  However, he did not 
affirmatively withdraw the issue of entitlement to service 
connection for a disorder of the left great toenail.  
38 C.F.R. § 20.204 (2009).  Moreover, during a July 2009 
video conference with the undersigned Acting Veterans Law 
Judge, the Veteran confirmed that he was appealing the RO's 
denial of entitlement to service connection for a left 
great toenail disorder.  Accordingly, the Board finds that 
it retains jurisdiction of that issue; and, therefore, it 
remains on appeal.  38 U.S.C.A. § 7104(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 20.101 (2009).  

After reviewing the record, the Board finds that additional 
development of the evidence is warranted prior to further 
consideration by the Board.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

During the course of the appeal, the Veteran contended that 
his left great toenail disorder was either first manifested 
in service or that it was the result of his service-
connected disorder of the right great toenail.  Therefore, 
he maintains that service connection is warranted on either 
a direct or secondary basis.  38 U.S.C.A. § 1110 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  

VA records reflecting the Veteran's treatment from March 
2000 through July 2009 show that he has been followed for 
various right and left foot disorders, including 
onychomycosis and ingrown great toenails. 

In June 2004, the Veteran was examined by VA to determine 
the extent of impairment due to his service-connected 
disorder of the right great toenail.  However, the examiner 
was not asked to evaluate the nature or etiology of any 
disorder of the left great toenail.  

Since the June 2004 VA examination, the Veteran has been 
followed by the VA Podiatry service for the treatment of 
disorders of both great toenails.  In April 2005, both 
great toenails were removed; and during the July 2009 video 
conference, the Veteran testified that he was to have 
additional surgery in August 2009 to permanently remove the 
right great toenail.  He submitted evidence showing that 
the surgery was scheduled to be performed on August 3, 2009 
at the VA Medical Center (MC) in Birmingham, Alabama.  
However, the report of that surgery has not been associated 
with the claims file.

Inasmuch as the Veteran has been followed by VA for his 
service-connected right toenail disorder but has not been 
examined for several years to determine the current level 
of impairment due to that disability, an additional 
examination is warranted.  Furthermore, with respect to the 
Veteran's claim for service connection for a left great 
toenail disorder, in so much as no examination has been 
given to verify the diagnosis of any current disability and 
its etiology, the Board finds that a VA examination is 
needed to provide the medical evidence necessary to render 
a decision on the Veteran's claim.

In evaluating the Veteran's claim for an initial rating in 
excess of 10 percent for his service-connected right 
toenail disorder, the Board notes that he has been rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2009).  However, he has also been furnished the criteria 
for a potentially applicable diagnostic code, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  To date, he has not 
been examined to his level of impairment with respect to 
that criteria.

In light of the foregoing, the Board finds that there may 
be outstanding evidence which could well be relevant to the 
Veteran's appeal.  Accordingly, the case is REMANDED for 
the following actions:

1.  Obtain the Veteran's treatment records 
from  the Birmingham VA Medical Center 
associated with the surgery to remove his 
right great toenail that was  scheduled for 
August 3, 2009.  Such records should 
include, but are not limited to, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, and 
prescription records.  Efforts to obtain 
such records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or unavailability 
of such records must be verified by each 
Federal department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b) (West 
2002 and Supp. 2009); 38 C.F.R. 
§ 3.159(c)(2) (2009).

2.  After obtaining any additional evidence, 
schedule the Veteran for a VA podiatry 
examination to determine the nature and 
etiology of any disorder of the left great 
toenail found to be present and to determine 
the current level of impairment due to the 
Veteran's service-connected disorder of the 
right great toenail.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must acknowledge receipt 
and review of these materials in any report 
generated as a result of this remand. 

If a disorder(s) of the left great toenail 
is diagnosed, the examiner should identify 
and explain the elements supporting each 
diagnosis.  The examiner should then render 
an opinion as to the etiology of that 
disorder(s), in other words, whether it is 
at least as likely as not (50/50 chance) 
that such left great toenail disorder is the 
result of an event in service or whether it 
is at least as likely as not that it is 
proximately due to, the result of or has 
been aggravated by the service-connected 
disorder of the right great toenail.  

A disorder of the left great toenail will be 
considered to have been aggravated by the 
service-connected right great toenail 
disorder when there is an increase in the 
level of left great toenail disability that 
is proximately due to or the result of the 
service-connected disorder of the right 
great toenail, unless there is a finding 
that such increase is due to the natural 
progress of the disease.  38 C.F.R. § 3.310 
(2009).  Temporary or intermittent flare-ups 
of an injury or disease are not sufficient 
to be considered aggravation, unless there 
is an actual increase in the underlying 
pathology.  

In addition, the examiner must render an 
opinion as to the level of impairment 
attributable to his service-connected 
disability of the right great toenail, e.g., 
moderate, moderately severe, severe.  

In any event, the examiner must set forth 
the rationale for all opinions rendered.  If 
the examiner is unable to render an opinion 
without resort to speculation, he or she 
should so state and the reason why.

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless he 
receives notice to do so, the Veteran is advised that it is 
his responsibility to report for the requested examination 
and to cooperate in the development of the claims.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (2009).  If the Veteran does not report for 
the aforementioned examination, documentation must be 
associated with the claims file which shows that notice 
scheduling the examinations was sent to the Veteran's last 
known address.  It should also be indicated whether any 
such notice was returned to VA as undeliverable.

The Veteran is further advised that he has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

